Response to Amendment
Response to Arguments
Applicant’s arguments, see Amendment, filed 4-6-22, with respect to the Double Patenting rejection have been fully considered and are persuasive. A Terminal Disclaimer was filed on 4-6-22. The Double Patenting Rejection of claims 1-25 has been withdrawn. A New Abstract was submitted, so the Objection to the Specification is withdrawn. 

Reasons for Allowance
Claims 1-25 are allowed. 
The following is an examiner’s statement of reasons for allowance: The prior art of record, Zhang et al. (6,735,562) shows a method for estimating a confidence measure for a speech recognition system. In regard to claims 1,13, and 20, the prior art of record does not show or suggest a method, medium, and system for false keyphrase rejection which includes receiving an audio signal of speech with includes one or more keyphrases that trigger an action and omitting the triggering of an action at least partly due to the voice being recognized. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN IRIS MCFADDEN whose telephone number is (571)272-7621. The examiner can normally be reached Monday-Friday; 9:30-6 PM ESTm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727641. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUSAN I MCFADDEN/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        April 28, 2022